Citation Nr: 0838809	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  08-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenic 
disorder, chronic, undifferentiated type with catatonic 
features.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 4, 1981 to 
September 9, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

On her substantive appeal, the appellant indicated that she 
desired a Board Hearing be held in Washington, D.C.  A July 
2008 letter from the RO notified her that the requested 
hearing had been scheduled for a date in September 2008.  
Although the veteran does not have a service representative, 
someone attempting to act on her behalf wrote a letter 
submitted in July 2008 notifying the Board that the appellant 
could not be present for her scheduled hearing because of the 
expense and that a decision would have to be rendered based 
on the record.  Only the appellant, or her representative 
acting with her consent, may withdraw a request for a 
hearing.  38 C.F.R. § 20.704(e) (2008).  The appellant then 
failed to appear for her scheduled hearing.  As the appellant 
has not requested that the hearing be rescheduled, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a January 1987 rating decision, the RO declined to 
reopen the veteran's claim for service connection for 
schizophrenic disorder, chronic, undifferentiated type with 
catatonic features; although properly notified of the denial, 
the veteran failed to perfect an appeal.

3.  Evidence associated with the claims file since the RO's 
January 1987 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for schizophrenic disorder, 
chronic, undifferentiated type with catatonic features, nor 
does it raise a reasonable possibility of substantiating the 
claim for service connection for schizophrenic disorder, 
chronic, undifferentiated type with catatonic features.


CONCLUSIONS OF LAW

1.  The January 1987 RO decision that denied the veteran's 
claim for service connection for a schizophrenic disorder, 
chronic, undifferentiated type with catatonic features, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for schizophrenic 
disorder, chronic, undifferentiated type with catatonic 
features, may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the veteran's petition to reopen her claim for 
service connection for schizophrenic disorder, chronic, 
undifferentiated type with catatonic features, was filed in 
October 2006.  She was notified of the provisions of the VCAA 
by the RO in correspondence dated in January 2007.  This 
letter notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in April 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

The Board notes that the Court in Dingess/Hartman recently 
found that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in information attached to the January 
2007 letter. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the basis for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

A review of the January 2007 VCAA notice letter shows the RO 
identified the basis for the denial of reopening the claim 
for service connection for the appellant's schizophrenic 
disorder in a prior decision and generally provided notice 
that described what evidence would be necessary to 
substantiate that element or elements required to establish 
the service connection claim that were found insufficient in 
a previous denial.  The letter indicated that private 
hospital records showed that the veteran's nervous disorder 
existed prior to military service and was not aggravated by 
her short time in service.  The basis for the prior denial 
was evidence that the appellant's nervous disorder pre-
existed military service and was not aggravated during her 
service.  The Board finds the notice requirements pertinent 
to the issue of reopening the claim have been met.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.


New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an October 1982 rating decision, the RO denied the 
veteran's claim for service connection for mental depression.  
Subsequently, in a letter dated October 28, 1982, the RO 
notified the veteran of this denial and the veteran did not 
appeal this decision.  In August 1986, the veteran filed a 
claim to reopen her claim for a mental disorder and in a 
January 1987 rating decision the RO declined to reopen her 
claim for schizophrenic disorder, chronic, undifferentiated 
type with catatonic features, finding that private hospital 
reports showed that her nervous disorder existed prior to 
military service and was not aggravated by her short period 
of service.  Subsequently, in a letter dated February 11, 
1987, the RO notified the veteran of this denial and the 
veteran did not perfect an appeal of this decision.  

The evidence of record at the time of this decision included 
the veteran's service treatment records and private medical 
records from M.M.H.I., dated from February 1982 to August 
1982.   

Private medical records from M.M.H.I. showed a history of 
nine admissions from 1977 to 1982, with a diagnosis of 
chronic undifferentiated schizophrenia and catatonic 
schizophrenia.  It also was noted that she had a history of 
outpatient noncompliance with her medication regimen.  A June 
1985 admissions record noted that the veteran had been 
hospitalized in Indianapolis and Detroit for two-week periods 
in each city since October 1984.  

Although notified of the January 1987 denial, the veteran did 
not perfect an appeal.  She filed a timely Notice of 
Disagreement to the rating decision in February 1987, but 
never filed a VA Form 9, or Substantive Appeal, to the SOC 
issued in March 1987.  As such, the January 1987 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2006, the appellant filed her claim for what she 
termed "paranald skazpine".  In the January 2007 VCAA 
letter noted above, the RO informed the appellant that it 
construed her claim as one to reopen her claim for service 
connection for schizophrenic disorder, chronic, 
undifferentiated type with catatonic features.

Evidence added to the claims file since the January 1987 
denial includes: various signed statements from the 
appellant; private treatment records from the Southeast 
Mental Health Center (SMHC) dated from September 1990 to 
January 2008; private treatment records from Christ Community 
Medical Center (CCMC) dated from June 1996 to May 2001 along 
with a signed letter from Dr. J.W., received in June 2007, 
which stated that the appellant has a history of poorly 
controlled diabetes and schizophrenia and bipolar affective 
disorder; and the appellant's Social Security file which 
showed that she was awarded disability benefits and 
Supplemental Security Income along with copies of private 
treatment records (some of which are copies of records 
already in the file) which showed treatment for a mental 
disorder going back to February 1977.

Except for copies of medical records already found in the 
claims file, the evidence received since 1987 is "new" in 
the sense that it was not previously before agency decision 
makers.  But none of this evidence submitted since January 
1987 is "material" for purposes of reopening the claim for 
service connection for a schizophrenia disorder as none of 
the evidence addresses the basis for the January 1987 denial.  
That denial was based on evidence showing that the veteran's 
mental disorder pre-existed service and was not aggravated 
during her brief period of service.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
January 1987 decision is either cumulative or redundant of 
the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.  In addition, new 
evidence added to the record clearly does not include any 
findings that the veteran's schizophrenia disorder did not 
pre-exist military service or that any pre-existing 
schizophrenia was aggravated during active service, which was 
the basis for the prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for schizophrenic disorder, chronic, 
undifferentiated type with catatonic features, has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the January 1987 denial of the veteran's 
claim for service connection for schizophrenic disorder, 
chronic, undifferentiated type with catatonic features, 
remains final.  As the veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
schizophrenic disorder, chronic, undifferentiated type with 
catatonic features, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


